 332DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The aforesaid labor practices are unfair labor practices affecting commerce,within the meaning of Section 2(6) and (7) of the Act.5.The Respondents have not engaged in unfair labor practices within themeaning of theAct bydischarging and refusing to reinstate Joseph L. Sala.[Recommendations omitted from publication in this volume.]ESSEX WIRE CORPORATION, CHICAGO TRANSFORMER DIVISIONandINTER-NATIONALASSOCIATIONOFMACHINISTS,LODGE 1234,AFL,PETITIONERESSEX WIRE CORPORATION, CHICAGO TRANSFORMER DIVISIONandINTER-NATIONALASSOCIATIONOF MACHINISTS,AFL, PETITIONER.Ca8e8Nos. 8-RC-1794 and 8-RC-1814. January 16,1968Decision and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles A. Fleming, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Employer moved to dismiss the petition in Case No. 8-RC-1794 on the ground that its current contract with InternationalBrotherhood of Electrical Workers, AFL, Local 1623, herein calledthe Intervenor, is a bar to the proceeding.On September 12, 1952,the Petitioner wrote a letter to the Employer claiming recognition onbehalf of "tool and die makers, machinists, and other tool room em-ployees."The petition, filed 4 days later, describes the unit sought as"all tool room employees."On September 30, 1952, the Employerand the Intervenor executed a contract covering all the employees inthe plant.At the hearing which followed, it appeared clearly thatthe unit sought is the usual machine shop group.The Employer argues that the employees sought at the hearing arenot the ones requested by the Petitioner, and that therefore it had aright to make a contract with the Intervenor covering the variousmechanic categories in the machine shop.This argument rests en-tirely on the fact that there exists in the plant an enclosure, called the"tool room" by the Employer, situated adjacent to its conventionalmachine shop.One or two toolroom crib attendants work in this102 NLRB No. 40. ESSEX WIRE CORPORATION333enclosure, and distribute tools to the machine shop employees as wellas to other employees in the plant. In addition, there is a regularmachine shop consisting of 6 tool and die makers, 2 apprentices, and15 machinists, first and second class. It is clear that the Petitioner'sknowledge of the Employer's organizational nomenclature was limitedwhen it filed the petition, and that at all times it intended to claimrecognition for the machine shop unit. Its letter of September 12so stated.In contrast with the Petitioner's scant knowledge of theplant's departmental organization, the Employer fully realized thatthe claim was for the machine shop, for its contract with the Inter-venor, executed about a week after the Petitioner's demand, explicitlyexcludes the machine shop unit.'The amendment of the petition atthe hearing, by which the phrase "machine shop employees" was sub-stituted for "tool room employees," was made merely to substitute amore precise job title; it did not constitute a substantial change?Consequently, the amendment did not create a new petition or affectthe timeliness of the original filing.As the contract was made afterthe petition was filed, it is not a bar to a present election.The Employer also moved to dismiss the petition in Case No. 8-RC-1814 on a contract-bar basis. In support of this contention, it arguesthat a telegram sent by the Petitioner on September 24, before thecontract with the Intervenor was made, did not constitute a properclaim for recognition. In pertinent part, the telegram reads asfollows :Please be advised International Association of Machinists in-tend to file petitions for representation election in near futurefor all production and maintenance employees of your plant.We find no merit in the Employer's contention as to the importof this telegram.No particular form of words is necessary to apprisean employer of a claim to representation.Whatever the words used,they are to be viewed in the light in which they are uttered. Applyingthis test, we have no doubt that a reasonable person in the place of theEmployer would readily understand that the Petitioner's telegramwas tantamount to an assertion that it claimed a majority representa-tion of the employees involved.As such, the telegram was sufficientto create a question concerning representation, unless the failure tofile a petition within 10 days vitiated the effects of the telegram sI Section 3 of the contract reads : "The parties agree that whereas a petition for cer-tification has been filed on behalf of the Machine Shop employees in the plant,that in theevent it is determined that such employees should not be included in this unit that thiscontract shall be deemednot toinclude the Machine Shop employees provided the remainderof this contractshall not be affectedthereby.In the event the Machine Shop employeesare includedin this unit suchemployees shall be governed by the terms of this contract."2'W. E. Caldwell Company,81 NLRB 1131.S Bauer-Schweitzer Hop and Malt Company,72NLRB 1223;cf.ClaytondLambert Mfg.Co., 101NLRB 107. 334DECISIONSOF NATIONALLABOR RELATIONS BOARDThe technical defects in the Petitioner's demand, which were remediedin the formal petition, certainly did not prejudice the Employer, andare no basis for a valid objection.In further support of the motion to dismiss the petition in CaseNo. 8-RC-1814, the Employer and the Intervenor contend that morethan 10 calendar days elapsed between the Petitioner's request forrecognition and the filing of the petition, and that therefore, undertheGeneral Electric X-Raydoctrine, the contract executed on Sep-tember 30 is a bar to this proceeding.4 The record shows beyondany doubt that the telegraphic claim was delivered either late in theevening of September 24, or on September 25. The petition was filedOctober 6.Whether the Employer received the telegram on theevening of the 24th or on the 25th, it is clear that the petition wasfiled within 10 days of the claim.The 10th day following the claimfell on Saturday, October 4, and the petition was filed on the followingMonday.As the Board has held, the Petitioner is entitled to anyadditional time made necessary by the fact that the Board's officesare normally closed Saturdays and Sundays.5Accordingly, the mo-tion to dismiss the petition in Case No. 8-RC-1814 is denied.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The main unit issue in these cases arises from the request ofPetitioner-Local 1234, for a unit limited to the employees of themachine shop department.The Employer and the Intervenor opposethis unit on the grounds that the employees are not craftsmen andthat they have heretofore been represented on a plantwide basis.Petitioner-IAM agrees with Local 1234. In this plant, located atZanesville, Ohio, the Employer produces transformers and parts forradio and television.The machine shop is located on the second floorof a three-story building and is fenced off, as are most of the otherdepartments of the company.Working in the machine shop, underthe supervision of the machine shop foreman, are approximately6 tool and die makers, 2 apprentices, and 15 machinists, first and secondclass.The primary responsibility of the machine shop employeesis to maintain, service, and repair, and to make new parts for, all ofthe company's diversified machinery.The Employer maintains a formal 4-year on-the-job training pro-gram for the machine shop employees; the apprentices participateby working with the other machinists and tool and die makers.Whilethe tool and die makers spend the majority of their time repairing4General Electric X-Ray Corp,67NLRB 997.6 Standard Nut and Bolt Company,92 NLRB 412.The record contains no evidence supporting the Employer's assertion that it may havereceived the telegraphic claim as early as September 23. ESSEX WIRE CORPORATION335dies, they devote about 15 percent of their time making new dies.Aminimum of 4 years' experience is required to progress to the tool-maker classification.There is no interchange between the machineshop group and other employees.Like most maintenance craftsmen,the machinists spend most of their time throughout the plant exer-cising their special skills wherever need arises; they do no repetitivework.Since 1949 the machine shop group has been represented bythe Intervenor as part of a plantwide production and maintenanceemployee unit.It is clear that these machinists, tool and die makers, and apprenticescomprise an identifiable, homogeneous group, with interests separatefrom those of other plant employees.The Board has held that suchcraftsmen may be separately represented, if they so desire, despitetheir previous inclusion in a broader bargaining uniteThey mayalso, of course, continue to be a part of the existing plantwide unit.We shall, therefore, make no unit determination now, but shall awaitthe results of the elections to follow.We shall direct separate elec-tions in the following voting groups :(a)All machine shop employees at the Employer's Zanesville,Ohio, plant, excluding all other employees, the toolroom attendant,'office clerical employees, guards, professional employees, and all super-visors as defined in the Act.(b)All production and maintenance employees at the Employer'sZanesville,Ohio, plant, excluding office employees, time-study em-ployees,8 machine shop employees, tool designers, nurses, guards, engi-neering employees, professional employees, and all supervisors asdefined in the Act.If a majority of the employees in voting group (a) select a uniondifferent from that selected in voting group (b), they will be takento have indicated their desire to constitute a separate appropriateunit, and the Regional Director conducting the elections is instructedto issue a certification of representatives to that labor organizationfor such group, which the Board in such circumstances finds to be aseparate unit appropriate for the purposes of collective bargaining.[Text of Direction of Elections omitted from publication in thisvolume.]"United,States Time Corp,86 NLRB 724.7 Contrary to the request of Petitioner-Local 1234,we have excluded the toolroomattendant from this voting group because his interests are not centered in the machineshop.The toolroom is not physically a part of the machine shop.It is under separatesupervision and its attendant services employees in many departments outside the machineshop.SeeJohns-Manville Products Corp.,98 NLRB 748.8 At one point in the record the Petitioner-IAM Indicated that it might want time-studyemployees included in the unit if they exercise the same authority as production workers,but that if they have power to change rates of pay,they should be excluded.Towards theclose of the hearing,it agreed to their exclusion.The record contains no facts relatingto the duties of these employees.As they have been excluded in past contracts,we haveexcluded them according to the Employer's request. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDMEMBER STYLEStook no part in the consideration of the above De-cision and Direction of Elections.MEMBER MURDOCK, dissenting in part :While in agreement with my colleagues as to the disposition ofother issues in this case, I must register my dissent from theirrefusalto dismiss the petition in Case No. 8-RC-1814. In my opinion, theambiguous and inadequate statement of claimed interest, or less,made by the Petitioner in that case is on its face insufficient to con-stitute a proper claim for recognition.Such a claim for recognition is, of course, of vital necessity to thePetitioner's cause in this proceeding.The contract executed betweenthe Employer and the Intervenor on September 30 antedates thefiling of the petition.The petition, accordingly, under our well-settled contract bar rules, must be dismissed unless a proper claimfor recognition was made prior to the execution of the contract .9 ThisBoard has consistently held that a petitioner, under such circum-stances, must have indicated clearly that it claimed to be the repre-sentative of a majority of employees in the appropriate unit 10Whileit is true, as suggested by my colleagues, that "no particular formof words is necessary" to apprise an employer of a claim to be ma-jority representative, it is nonetheless essential that a claim to thatstatus is made clear in some fashion.The Petitioner in Case No.8-.RC-1814, however, merely indicated an "intent" to file petitions "in[the] near future" with no mention of any present contention thatit represented a majority of the production and maintenance em-ployees.Nor can such a majority claim be inferred from the lan-guage of the telegram which, at most, amounts only to a notificationthat an organizing drive was proceeding which might result in afuture petition.nIt is presumed that most unions active in this coun-try, in an organizing situation where voluntary recognition cannot beacquired, have an "intent" to file a petition with this Board shouldsuccessin an election appear possible at any time in the course oforganization.This intent may or may not be realized but, in anyevent, is a far cry from an assertion of present substantial interestor majority support.° Subject, of course, to the 10-day rule enunciatedinGeneralElectric X-Ray Corporation,67 NLRB 997.10 SeePittsburghCorning Corporation, 79NLRB 1040.See alsoClayton and LambertManufacturing Comany,101 NLRB 107. Althoughthe language in the latter case mightbe construed to indicatethatan intentto filea petitionwith theBoard was sufficientclaim,I believe such an interpretation is erroneous unlessread to meana notificationthat a petition was actually being presented to this agency.Bauer-SchweitzerHopctMaltCo., etat.,72 NLRB 1223,relied uponby the majority,is clearly distinguishable.Therethe Petitionerhad heldcontracts with the employer and theBoard found its notices tobe assertionsthat "the Petitionercontinuedto be"the majority representative.u The Board hasfrequentlyheld that organizing efforts themselvesdo notconstitutesuch a claim.SeeThe Baldwin Company,81NLRB 927,and casescited therein. SPENGLER-LOOMIS MANUFACTURING COMPANY337The Board has previously emphasized that even a proper claimof majority representation, under these circumstances, must be sup-ported by the filing of a petition within 10 days to be valid. Thisis so because the "mere naked claim of representation . . . places noonus on the claimant to substantiate its claim andthus gives rise tono inference of substantialinterest."[Emphasis supplied.] 12Thefundamental interest of this Board is thus in ascertaining that con-tracts are not nullified without a clear and substantial contest betweenclaimants to majority representation at the time of the execution ofthe agreement. In the instant case, however, the majority positionof the Intervenor had not even been questioned by a bare assertionof majority status on the part of the Petitioner at the time of thecontract execution.Under these facts, and when the challengingunion fails to contest the majority position of the incumbent organi-zation to even this limited extent, I do not believe that the processesof the Act or the stability of bargaining relationships is aided bystriking down the contract and directing an election.Accordingly,I would dismiss the petition in Case No. 8-RC-1814.2 General Electric X-Ray Corporation,supra.SPENGLER-LOOMISMANUFACTURING COMPANYamidINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT, AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA,C.I.O.Cases Nos. 13-CA-915 and13-RC-17X. January 19,1953Decision and OrderOn July 10, 1952, Trial Examiner Ralph Winkler issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also recommended that thepetition in Case No. 13-RC-1732 be dismissed.Thereafter, the Unionfiled exceptions to the Intermediate Report and a supporting brief.'Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis proceeding to a three-member panel [Chairman Herzog andMembers Styles and Peterson].2 The Respondentdid not fileexceptions to the Intermediate Report.The Unionexceptedonly to the failure of theTrial Examiner to recommend that the election be setaside.102 NLRB No. 47.